Beil, Chief Justice.
The' defendant was convicted of murder. His motion for a new trial, containing only the usual general grounds, was overruled, and he excepted. Held, that the evidence was sufficient to sup-, port the verdict. While the jury would have been authorized to return a. different verdict, they were not bound to do so under the evidence. The court did not err in refusing a new trial.

Judgment affirmed.


Jenlcins, P. J., Duclcworth, Atkinson, and Wyatt, JJ., concur.

L. F. Watson and W. A. Dampier, for plaintiff in error.
T. Grady Head, attorney-general, and Maud Saunders, contra.